            Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 1 of 7




                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts


Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210

                                                     August 3, 2020

Mr. Oscar Cruz, Esq.
Office of the Federal Public Defender
51 Sleeper Street, #5
Boston, MA 02210

       Re:      United States v. Mikaela Sanford
                Criminal No. 19-10081-IT

Dear Mr. Cruz:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Mikaela Sanford (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.       Change of Plea

       Defendant will plead guilty to Count One of the Superseding Indictment: racketeering
conspiracy, in violation of Title 18, United States Code, Section 1962(d). Defendant admits that
she committed the crime specified in that count and is in fact guilty of that offense. The U.S.
Attorney agrees to dismiss Counts Two and Nine following the imposition of sentence at the
sentencing hearing.

       2.       Penalties

        Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for three years; a fine of $250,000 or twice the gross gain or loss, whichever is greater; a
mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the
Indictment.

      Defendant understands that, if she is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
            Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 2 of 7



the United States.

       3.       Sentencing Guidelines

       The parties agree, based on the following calculation, that Defendant’s total “offense level”
under the Guidelines is 14:

                a) Defendant’s base offense level is 19 (USSG § 2E1.1(a)(1));

                b) Defendant’s offense level is decreased by 2, because Defendant was a minor
                   participant in the charged criminal activity (USSG § 3B1.2); and,

                c) Defendant’s offense level is decreased by 3, because Defendant has timely
                   accepted responsibility for Defendant’s crime (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw her guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

        Defendant also understands that the government will object to any reduction in her sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (herself or through counsel)
indicates that she does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime to which she is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.       Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

                a) incarceration at the low-end of the Guidelines sentencing range as calculated
                   by the parties in Paragraph 3;

                b) a fine or other financial penalty within the Sentencing Guidelines range, unless
                   the Court finds that Defendant is not able, and is not likely to become able, to
                   pay a fine;

                c) 12 months of supervised release;

                d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                                               2
            Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 3 of 7




                   of the Court by the date of sentencing;

                e) restitution in an amount to be determined by the Court at sentencing; and

                f) forfeiture in the amount of a $67,062.50 money judgment as set forth in
                   Paragraph 7.

       5.       Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge her conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that she has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

                a) She will not challenge her conviction on direct appeal or in any other
                   proceeding, including in a separate civil lawsuit; and

                b) She will not challenge any prison sentence or any court orders relating to
                   forfeiture, restitution, fines or supervised release. This provision is binding even
                   if the Court’s Guidelines analysis is different than the one in this Agreement.

        Defendant understands that, by agreeing to the above, she is agreeing that her conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge her conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether she later
changes her mind or finds new information that would have led her not to agree to give up these
rights in the first place.

      Defendant acknowledges that she is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that her lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have her conviction or sentence overturned.




                                                  3
            Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 4 of 7




       6.       Waiver of Hyde Amendment Claim

        Defendant is aware that the Court can award attorneys’ fees and other litigation expenses
to defendants in certain criminal cases. In exchange for the concessions the U.S. Attorney is
making in this Agreement, Defendant waives any claim under the so-called “Hyde Amendment,”
18 U.S.C. §3006A, that is based in whole or in part on the U.S. Attorney’s agreement in Paragraph
1 to dismiss Counts 2 and 9.

       7.       Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited are the following:

                a. $67,062.50 in United States currency, to be entered in the form of an Order of
                   Forfeiture (Money Judgment).
       Defendant admits that $67,062.50 is subject to forfeiture on the grounds that it is equal to
the amount of proceeds the defendant derived from the offense.

         Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

       If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
                                                  4
         Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 5 of 7




after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         8.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charge
specified in Paragraph 1 of this Agreement.

         9.    Breach of Plea Agreement

       Defendant understands that if she breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw her guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
she provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, she thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

         10. Who is Bound by Plea Agreement

      This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
                                              5
Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 6 of 7
         Case 1:19-cr-10081-IT Document 494-1 Filed 08/07/20 Page 7 of 7




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney's Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney's Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

        I understand the crime I am pleading guilty to, and the maximum penalties for that crime.
I have discussed the Sentencing Guidelines with my lawyer and I understand the sentencing ranges
that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

        I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest.


                                                 �A
                                                 Mikaela Sanford               �
                                                 Defendant


                                                 Date:       <?j_!/l_O

        I certify that Mikaela Sanford has read this Agreement and that we have discussed what it
means. I believe Mikaela Sanford understands the Agreement and is entering into it freely,
voluntarily, and knowingly. We also certify that the U.S. Attorney has not extended any other
offers regarding a change of plea in this case.


                                                 Oscar Cruz, Esq.
                                                 Attorney for Mikaela Sanford




                                                 7
